UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


KENNETH A. HINTON,                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )      Civil Action No. 08-778 (RWR)
                                               )
CORRECTIONS CORPORATION OF                     )
AMERICA,                                       )
                                               )
       Defendant.                              )


                                   MEMORANDUM OPINION

       Plaintiff Kenneth A. Hinton, a prisoner proceeding pro se and in forma pauperis at the

time,1 filed this complaint against the Corrections Corporation of America, alleging that the

defendant violated the law by not timely providing him appropriate prescription eyeglasses when

he was in defendant’s custody at the Central Treatment Facility (“CTF”) in the District of

Columbia. The defendant has filed a motion to dismiss and the plaintiff has filed an opposition.

Because the defendant has shown that the defendant did not, and had no obligation to, provide

eye care or other medical services to the inmates housed at the CTF at any time relevant to this

complaint, the complaint will be dismissed for failure to state a claim upon which relief may be

granted as to this defendant.

                                          BACKGROUND

       Using a form for claims brought under 42 U.S.C. § 1983, the complaint alleges that

defendant did not furnish plaintiff with prescription eyeglasses that had been prescribed for him

in November 2006 while plaintiff was confined in the CTF. Compl. at 5. The complaint alleges

       1
            Plaintiff has since been released from imprisonment.
that plaintiff suffered “blurred and diminished vision, anxiety, insomnia, post-traumatic stress,

and emotional/mental anguish and distress” and “other medial discomforts associated with the

“deliberate indifference, negligence and breach of care and duty to deliver [his] prescribed

eyeglasses to [him].” Id.

       The defendant has moved to dismiss the complaint for failure to state a claim upon which

relief may be granted against this defendant, contending that at all times relevant, the defendant

did not, and was not obligated to, provide prescription eye care or services, or any other kind of

medical services, to CTF inmates.

                                           DISCUSSION

       A court may dismiss a complaint or any portion of it for failure to state a claim upon

which relief may be granted. Fed. R. Civ. P. 12(b)(6). A court considering such a motion to

dismiss must assume that all factual allegations are true, even if they are doubtful. Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555-56 (2007); Kowal v. MCI Communications Corp., 16 F.3d

1271, 1276 (D.C. Cir. 1994) (noting that a court must construe the complaint “liberally in the

plaintiffs’ favor” and “grant plaintiffs the benefit of all inferences that can be derived from the

facts alleged”). A court need not, however, “accept inferences drawn by plaintiffs if such

inferences are unsupported by the facts set out in the complaint. Nor must [a] court accept legal

conclusions cast in the form of factual allegations.” Kowal, 16 F.3d at 1276.

       In deciding a motion brought under Rule 12(b)(6), a court is restricted from considering

matters “outside” the pleadings. Fed. R. Civ. P. 12(d) (requiring treatment as a motion for

summary judgment if matters “outside” the pleadings are considered by the court). Matters that

are not “outside” the pleadings a court may consider on a motion to dismiss include “the facts


                                                 -2-
alleged in the complaint, documents attached as exhibits or incorporated by reference in the

complaint,” Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), or documents

“upon which the plaintiff’s complaint necessarily relies” even if the document is produced not by

the plaintiff in the complaint but by the defendant in a motion to dismiss. Parrino v. FHP, Inc.,

146 F.3d 699, 706 (9th Cir. 1998); Cortec Industries, Inc. v. Sum Holding L.P., 949 F.2d 42, 47-

48 (2d Cir. 1991) (explaining that where the plaintiff’s complaint has necessarily relied on a

document but not made that document an integral part of the complaint by attaching it or

incorporating it by reference and the defendant presents the document in a motion to dismiss, a

court may consider the document without converting the motion to one for summary judgment);

see also Marshall v. Honeywell Technology Solutions, Inc., 536 F. Supp. 2d 59, 65 (D.D.C.

2008) (“[W]here a document is referred to in the complaint and is central to the plaintiff’s claim,

such a document attached to the motion papers may be considered without converting the motion

[to dismiss] to one for summary judgment.”) (internal quotation and citation omitted); Marsh v.

Hollander, 339 F. Supp. 2d 1, 5 n.4 (D.D.C. 2004) (same); Vanover v. Hantman, 77 F. Supp. 2d

91, 98 (D.D.C. 1999), aff’d Fed. App’x 4, 2002 WL 1359630 (D.C. Cir. 2002) (same). In

addition, a court may consider “matters about which the Court may take judicial notice.”

Gustave-Schmidt, 226 F. Supp. 2d at 196. A court may take judicial notice of a fact “not subject

to reasonable dispute in that it is either (1) generally known within the territorial jurisdiction of

the trial court or (2) capable of accurate and ready determination by resort to sources whose

accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).

       The plaintiff’s entire case rests in the first instance on whether the defendant had a duty to

provide health care to the plaintiff. That, of course, depends on the terms of the contract between


                                                 -3-
the District of Columbia and the defendant. By pleading that the defendant had a duty to provide

him with eye treatment and care, the plaintiff’s complaint necessarily rests on the contract,

although it did not incorporate the contract. Thus, the pertinent provisions of the District’s

contract with the defendant may be considered on this motion to dismiss without converting the

motion to one for summary judgment.

        The defendant submitted a copy of provisions of the contract with its motion to dismiss,

see Mot. to Dismiss, Exs. 2 (contract) and 3 at ¶ 4 (Decl. of Jennifer L. Holsman authenticating

copy of contract), and the defendant does not challenge the authenticity of the submitted contract

provisions. They establish that the defendant had no duty to provide eye care and treatment to

the plaintiff. In addition, it is “generally known” in this trial jurisdiction and “not subject to

reasonable dispute” that the defendant corporation is not under contract with the District of

Columbia to provide medical or heath care, or eye care, services to the inmates at the CTF. Fed.

R. Evid. 201(b). Rather, at all times relevant to this complaint, another entity, not a defendant in

this action, was the sole provider of health care services to the inmates at the CTF. See Mot. to

Dismiss at 1-2 and n.1. For purposes of this motion, judicial notice is taken of these facts.

Because the defendant had no duty to provide health care or eye care services to the plaintiff

while he was an inmate in the CTF, the complaint fails to state a claim against the defendant for

failure to provide appropriate eye care, treatment, and glasses.

                                           CONCLUSION

        Because the defendant had no duty to provide eye glasses, eye care, or eye treatment to

the plaintiff while the plaintiff was in defendant’s custody at the CTF, the complaint fails to state

a claim upon which relief may be granted as to this defendant. Accordingly, the defendant’s


                                                 -4-
motion will be granted and the complaint will be dismissed with prejudice. This determination

constitutes a “strike” for purposes of 28 U.S.C. § 1915(g).

       A separate order accompanies this memorandum opinion.

       SIGNED this 11th day of June, 2009.


                                                               /s/
                                                     RICHARD W. ROBERTS
                                                     United States District Judge




                                               -5-